                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                       At Chattanooga

  UNITED STATES OF AMERICA,

        Plaintiff,
                                                        No 1:15-cr-39-CLC-SKL
         v.

  ROBERT R. DOGGART,

        Defendant.

                     UNOPPOSED MOTION TO CONTINUE RE-SENTENCING

         Defendant Robert E. Doggart, through undersigned counsel, respectfully requests this

  Honorable Court to allow an additional ninety (90) days before conducting his re-sentencing

  hearing.

         1.      On January 15, 2020, the Sixth Circuit Court of Appeals issued an Order

  reversing his conviction for solicitation to commit federal arson, and remanding the case to the

  district court. Doc. 323. The Mandate issued on March 9, 2020. Doc. 324. This Court set a re-

  sentencing date of June 17, 2020, and Ordered that Mr. Doggart be transported to Chattanooga

  for that hearing. Docs. 325, 326.

         2.      Mr. Doggart will be using the services of an expert at his re-sentencing. More

  time will be needed in order to accomplish this as COVID-19 is causing a big slowdown in

  everything. Thus, an additional ninety days is necessary to allow Mr. Doggart time to prepare.

         3.      This motion is not made for purposes of undue delay but to provide appropriate

  assistance of counsel to Mr. Doggart. It would be in the interest of justice to grant this motion.

         4.      Assistant United States Attorney Perry Piper has been advised of this motion and

  does not object.




Case 1:15-cr-00039-CLC-SKL Document 335 Filed 05/15/20 Page 1 of 2 PageID #: 6079
         WHEREFORE, Mr. Doggart respectfully requests an additional ninety (90) days before

  the re-sentencing hearing in this case.

                                                     Respectfully submitted,

                                                     FEDERAL DEFENDER SERVICES
                                                     OF EASTERN TENNESSEE, INC.

                                               By:       s/ Myrlene R. Marsa         .
                                                            Myrlene R. Marsa
                                                     Assistant Federal Defender
                                                     835 Georgia Avenue, Suite 600
                                                     Chattanooga, Tennessee 37402
                                                     Myrlene_Marsa@fd.org
                                                     (423) 756-4349
                                                     BPR # 016798




Case 1:15-cr-00039-CLC-SKL Document 335 Filed 05/15/20 Page 2 of 2 PageID #: 6080
